          Case 1:19-mc-00459-JPO Document 1 Filed 10/10/19 Page 1 of 1



                         IN THE UNITED STATED DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 In re Orly Genger,
                                                         Case No. 19-mc-459
                      Debtor.
                                                         Underlying Case No. from U.S.
                                                         Bankruptcy Court for the Western
                                                         District of Texas: 19-bk-10926-TMD


       PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

Procedure, upon the accompanying Memorandum of Law in Support of Non-Party Creditor

KBT’s Motion to Quash Subpoena and the exhibit thereto, non-party Kasowitz Benson Torres

LLP will move this Court, the United States District Court for the Southern District of New

York, at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York,

NY 10007-1312, at a time and date to be determined by the Court, for an Order quashing the

subpoena dated September 27, 2019.


Dated: New York, NY
       October 10, 2019

                                              KASOWITZ BENSON TORRES LLP


                                              By: /s/ Michael Paul Bowen
                                              Michael Paul Bowen
                                              Andrew R. Kurland
                                              1633 Broadway
                                              New York, New York 10019
                                              mbowen@kasowitz.com
                                              Tel.: 212-506-1700
                                              Fax: 212-506-1800

                                              Counsel for Kasowitz Benson Torres LLP
